Citation Nr: 0932573	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-29 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to April 
1979.  The Veteran died in July 1990.  The appellant is the 
daughter of the Veteran. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for the cause of 
the Veteran's death.  

In February 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran died in July 1990; the immediate cause of 
death listed on her death certificate is multiple traumatic 
injuries.  The manner of death listed on death certificate is 
apparent suicide.

2.  At the time of the Veteran's death, service connection 
was established for pes planus, bilateral, tinea versicolor, 
and residuals, fractured nose with maxillary sinusitis, 
bilateral rated as noncompensable.

3.  The Veteran's psychiatric disability was incurred during 
service.

4.  Resolving all doubt in the Veteran's favor, the Veteran's 
psychiatric disability materially contributed to the 
Veteran's death. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the 
requirements for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The surviving child of a Veteran who has died from a service-
connected disability or compensable disability may be 
entitled to receive Dependency and Indemnity Compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the Veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2008).

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

The service-connected disability will be considered a 
contributory cause of death if it is shown that it 
contributed substantially or materially to death, combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2008).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting a fatal disease, or have had a material influence 
in accelerating death. See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty and was 
not the result of the Veteran's own willful misconduct. 38 
C.F.R. § 3.301 (2008).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for a 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a) (2008).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction. 38 C.F.R. § 
3.302(b) (2008).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

The appellant-daughter contends that the Veteran died due to 
psychiatric problems that developed during service.  She 
specifically asserts that the Veteran had schizophrenia which 
led to her death by suicide.  At the time of her death, the 
Veteran was service connected for pes planus, bilateral, 
tinea versicolor, and residuals, fractured nose with 
maxillary sinusitis, bilateral, all rated as noncompensable. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
warranted.

Although the Veteran was not service-connected for a 
psychiatric disability at the time of her death, the medical 
evidence of record indicates that such disability had its 
onset in service.  Service treatment records reflect that the 
Veteran had treatment for a situational anxiety reaction in 
1978.  

Because the Veteran had psychiatric treatment in service, the 
RO sought an opinion as to the relationship between her 
suicide and military service.  According to an August 2007 VA 
opinion, after reviewing the claims file and the appellant's 
contentions, the VA psychologist noted that it is certainly 
most likely that the Veteran did have the early stages of 
schizophrenia of the paranoid type while she was in the 
military.  He further noted that it is possible that the 
Veteran had the early stages of the schizophrenia prior to 
the military, but that that condition would, at the very 
least, been exacerbated by her military service, and that 
that was probably the state up to the time of her death.

The Board acknowledges that the August 1979 VA examiner 
opinion believed that the Veteran's symptoms from a paranoid 
state had resolved leading to a determination that a 
psychiatric disability was not caused by or related to 
military service.  But, unfortunately, the Board must find 
that this opinion deserves extremely limited probative value.  
The rationale given by the August 2007 examiner, noting that 
people with the early stages of paranoia do not like to admit 
it and try to hide it, strongly undercuts the probative value 
of the 1979 examination report.  Additionally, the August 
1979 VA examiner noted that no record was available at the 
time of the examination.  The Board accords the greatest 
evidentiary weight to the August 2007 VA examiner's opinion 
because it is based on a comprehensive review of the entire 
claims file with a discussion of pertinent evidence contained 
therein relative to the appellant's claim.  Also, it is 
supported by a rationale based on sound medical principles 
and found to be persuasive when considered with the other 
evidence of record.  

Regarding the Veteran's death, given the dearth of post 
service psychiatric treatment reports versus the VA 
psychologist's assertions that the Veteran had schizophrenia 
and that that was probably the state up to the time of her 
death, the Board finds that there is reasonable doubt as to 
whether the Veteran committed suicide as a result from mental 
unsoundness associated with schizophrenia as a result of 
service.  However, there is evidence of schizophrenia 
developing during the Veteran's active service and, via the 
appellant's assertions and the VA psychologist's findings, 
there is evidence of mental unsoundness leading to the 
Veteran's suicide, i.e., schizophrenia played a certain role 
in the manner of the Veteran's death many years later.  
Consequently, the Board finds that it is as likely as not 
that the Veteran's schizophrenia was the cause of her death, 
and was linked to her military service.  See Hickson, 12 Vet. 
App. 253.  To the extent that there is any reasonable doubt, 
that doubt will be resolved in the claimant's favor.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue).  
Accordingly, the Board concludes that service connection for 
the cause of the Veteran's death is warranted.

The benefit sought on appeal is accordingly granted. 

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay  
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be  
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).

The Board has considered the appellant's claim for 
entitlement to service connection for the cause of the 
Veteran's death with respect to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 
2002), including the notice requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Given the favorable outcome above, 
however, no prejudice to the  appellant could result from 
this appellate determination.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  





ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


